Citation Nr: 0939989	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  05-28 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 
1969 to May 1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As support for his claim, the Veteran and his wife testified 
at a hearing at the RO in May 2007 before the undersigned 
Veterans Law Judge (VLJ) of the Board, also commonly referred 
to as a Travel Board hearing.  

In September 2007 the Board remanded the claim for service 
connection for PTSD to the RO, via the Appeals Management 
Center (AMC), for additional development and consideration.  
In June 2009, the AMC issued a supplemental statement of the 
case (SSOC) continuing to deny the claim and returned the 
file to the Board for further appellate review.  


FINDING OF FACT

The Veteran does not have proof of combat experience, and 
there is no independently verified stressor.  There also is 
no competent and persuasive medical evidence otherwise 
indicating he has PTSD as a result of a confirmed stressor 
coincident with his military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further stated in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that "[a]ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  
Indeed, the Veterans Court held that for an increased-
compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  



On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 
and November 2003 and in January 2008.  The letters informed 
him of the evidence required to substantiate his claim and of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  Note also that March 2006 and January 
2008 letters complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claim.  And of equal or even greater significance, after 
providing that additional Dingess notice, the AMC went back 
and readjudicated the Veteran's claim in the June 2009 SSOC 
- including considering the additional evidence received in 
response to that additional notice.  See again, Mayfield IV 
and Prickett, supra.  

Moreover, the RO sent another Dingess letter in June 2009, 
concurrently with the June 2009 SSOC, and in response the 
Veteran submitted additional evidence, some duplicative and 
some not.  The AMC did not then go back and again 
readjudicate the claim, such as in another SSOC.  So, in 
essence, based on the above caselaw, the timing defect in the 
VCAA notice was not rectified because the AMC did not 
reconsider the claim after providing the required additional 
VCAA notice.  

The Board nonetheless finds this nonprejudicial because:  (1) 
based on the communications sent to the Veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit in support of his claim; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he 
reasonably understands from the notices provided what is 
needed to substantiate his claim.  

Specifically, the Veteran, through submission of his personal 
statements and wife's statements, representative's 
statements, VA and private treatment records, and testimony 
at the Travel Board hearing, clearly showed actual knowledge 
of the evidence required to substantiate the claim at issue.  
In addition, all VCAA notices provided by VA were clear and 
pertinent to his contentions, such that a reasonable person 
could understand what was required to prove the claim.  So, 
overall, he was afforded a meaningful opportunity to 
participate in the adjudication of his claim.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined 
the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  Importantly, there is no allegation or evidence 
that any content or timing error will affect the essential 
fairness of the adjudication of the claim.  The Veteran has 
not pleaded this, including since the Board remanded his 
claim in September 2007.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his service treatment 
records (STRs), service personnel records (SPRs), and 
VA treatment records.  Also, he personally submitted copies 
of his VA and private treatment records, personal and lay 
statements, and testified at a personal hearing.  


Therefore, the Board is satisfied the RO and AMC made 
reasonable efforts to obtain any identified medical and other 
records.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

In addition, the Board finds that an opinion is not needed to 
determine whether the Veteran's PTSD is related to his 
military service because the standards of the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  None of the Veteran's alleged stressors 
have been verified or are verifiable, precluding the need for 
a VA opinion regarding the etiology of his PTSD since there 
also is no confirmation he engaged in combat against enemy 
forces that would otherwise negate the need for independent 
corroboration of his claimed stressors.  38 C.F.R. 
§ 3.304(f)(2).  That is to say, absent proof of the 
occurrence of the claimed events in service, he necessarily 
cannot possibly have consequent PTSD because these alleged 
events, themselves, which underlie his claim, have not been 
substantiated as having actually occurred.  The Board is 
therefore satisfied that VA has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for PTSD

The Veteran asserts he developed PTSD due to his experiences 
in Vietnam during the Vietnam War.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.



To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

To establish service connection for PTSD, in particular, 
there must be:  (1) medical evidence diagnosing this 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. at 140-141.



Here, there is no disputing that the Veteran's recent VA 
treatment records show he has been diagnosed with and treated 
for PTSD.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed; without this minimum 
level of proof, there is no valid claim).  The determinative 
issue in this case, therefore, is whether the record also 
contains credible supporting evidence that a claimed in-
service stressor actually occurred, which supports this 
diagnosis.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
Veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  Participation in combat, 
a determination that is to be made on a case-by-case basis, 
requires that the Veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Service in 
a general "combat area" or "combat zone" is insufficient 
to trigger the evidentiary benefit of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d).  See VAOPGCPREC 12-99 (October 18, 
1999) and Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008).

So the Board turns its analysis to whether there is evidence 
the Veteran engaged in combat against enemy forces as a 
potential avenue to substantiate his contentions of in-
service PTSD stressors.  If it is shown through military 
citation or other appropriate evidence that he engaged in 
combat with the enemy, and the claimed stressors are related 
to combat, his lay testimony regarding the reported stressors 


must be accepted as conclusive evidence of their actual 
occurrence, provided the testimony is found to be 
satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
In such cases, no further development or corroborative 
evidence is necessary.  38 C.F.R. § 3.304(f)(2).  See also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Here, though, no competent and credible evidence establishes 
the Veteran engaged in combat with an enemy force.  His DD 
Form 214 does not show he was awarded any decorations or 
commendations commonly associated with valor or heroism while 
engaged in combat with an enemy force.  He received the 
Army Service Ribbon, National Defense Service Medal with 
Bronze Star, Army Commendation Medal, three (3) Overseas 
Service Ribbons, two (2) Overseas Service Bars, Vietnam 
Service Medal with two (2) Bronze Service Stars, Republic of 
Vietnam Campaign Medal with 60-device, Republic of Vietnam 
Gallantry Cross Unit Citation Badge with Palm, Army Good 
Conduct Medal (5th Award), three (3) NCO Professional 
Development Ribbons with Numerals, Humanitarian Service 
Medal, and Rifle Expert Badge.  Although these medals and 
awards are very commendable in their own right, they are not 
per se indications that he engaged in combat against an enemy 
force.  His service medals do not rise to the level of 
specifically corroborating combat in the Vietnam War.  None 
of his other SPRs indicates he was involved in combat, 
either.  His military occupational specialty (MOS) during the 
Vietnam War was plumber, so not prima fascia evidence of 
combat experience.  See VAOPGCPREC 12-99 (October 18, 1999).

Consequently, there must be service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
It is important for him to understand that, if there is no 
combat experience, as in this case, or if there is a 
determination that he engaged in combat but the claimed 
stressor is unrelated to that combat, there must be 
independent evidence to corroborate his statements as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  His unsubstantiated testimony, 
alone, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

The Veteran's claimed stressor during the Vietnam War is that 
his fellow soldier and close friend "[redacted]" was shot in 
the head by enemy forces while they were on patrol one night, 
and then died in his arms.  The incident reportedly occurred 
in March 1971, in either Lai Kai or Bao Loc, Vietnam.  During 
this time, the Veteran served in the U.S. Army, Company D, 
554th Engineering Battalion.  However, he testified that [redacted]
may have served in a different unit, and he could not recall 
[redacted] full name (other than providing a phonetic spelling).

Significantly, the Board already remanded this case in 
September 2007 to try and corroborate the occurrence of this 
alleged event - including by contacting the U.S. Army & 
Joint Services Records Research Center (JSRRC) (formerly 
known as the U.S. Armed Services Center for Unit Records 
Research (CURR)).  Unfortunately, however, the JSRRC could 
not verify this alleged stressor.  The March 2008 JSRRC 
response confirmed the Veteran was a member of Company D, 
554th Engineer Battalion Unit, and that the unit was assigned 
to the 35th Engineering Group and that their main base camp 
was Bao Loc, Vietnam.  The JSRRC's review of the Operational 
Report/Lessons Learned documents showed enemy activities were 
directed against engineer troops for an average of five 
incidents per week during March to April 1971.  More 
importantly, though, the JSRRC's report failed to document 
any specific incidents involving the Veteran's particular 
unit.  Furthermore, the JSRRC stated that the Morning Reports 
for the period in question do not list anyone by the name of 
[redacted] as killed in action (KIA).  Nor did U.S. Army casualty 
database records list anyone matching this name amongst those 
KIA in March 1971.  Thus, the JSRRC's response is highly 
probative evidence against the claim.  The JSRRC was unable 
to substantiate the Veteran's claim that his buddy [redacted] was 
killed at all, let alone shot in front of him.  Moreover, the 
Veteran has not submitted any evidence, such as buddy 
statements from other servicemen in his unit, who may have 
also witnessed and be able to verify or attest to this 
incident.  In short, the Veteran's claimed stressor has not 
been independently verified by the record, especially by his 
SPRs and the JSRRC's response.

So, as it stands, the Veteran has not provided credible 
supporting evidence that a claimed in-service stressor 
actually occurred to account for his diagnosis of PTSD.  The 
determination of the sufficiency, but not the existence, of a 
stressor is exclusively a medical determination for mental-
health professionals, who are "experts" and "presumed to 
know the DSM requirements applicable to their practice and to 
have taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.  But the question of whether a 
stressor occurred is a factual, not medical, determination 
for VA adjudicators to decide.  In fact, there is no medical 
evidence confirming a relationship or nexus 
between any claimed 
in-service stressor and the Veteran's PTSD.  38 C.F.R. § 
3.304(f); See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  Credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

While the Veteran may well believe that his PTSD is related 
to his military service, and especially to the events 
mentioned, as a layman without any of the necessary medical 
training and expertise, he is not qualified to render a 
probative opinion on the cause of his PTSD in terms of 
whether it is attributable to his military service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions).  

The Veteran is only competent to comment on symptoms he may 
have personally experienced during service and during the 
years since, not the cause of them - and, in particular, 
whether they are attributable to an incident of his military 
service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted"))..

It is also worth mentioning that the VA treatment records 
show other mental illness diagnoses - namely, a psychotic 
disorder, depression, and a mood disorder secondary to 
medical condition of repeated CVAs (cerebrovascular 
accidents).  But even recognizing these additional diagnoses, 
in lieu of PTSD, these disorders have not been linked to the 
Veteran's military service, including especially to any 
specific incident or event in service that he thought 
particularly traumatic or stressful.  See Clemons v. 
Shinseki, 23 Vet App 1 (2009) (the scope of a mental health 
disability claim includes any mental disability 
that reasonably may be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  Also, while psychoses will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service, there is no evidence in the present case that 
he developed a psychotic disorder until many years after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309, 3.384.  See 71 Fed. Reg. 42,758-60 (July 28, 
2006).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  So there is no reasonable doubt to resolve in the 
Veteran's favor, and this claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim for service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


